Citation Nr: 9929131	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-03 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for malocclusion, 
residuals of a mandible fracture, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
November 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating determination of 
the Oakland Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

With regard to the veteran's claim for an increased 
evaluation for malocclusion, residuals of a mandible 
fracture, the Board notes that the veteran's disability is 
currently evaluated under the provisions of 38 C.F.R. 
§ 4.150, Diagnostic Code 9904 (1998), a diagnostic code that 
is based on limitation of motion.  The Board observes that 
the November 1997 VA examination did not provide ranges of 
motion for either the inter-incisal range or the lateral 
excursion range.  The veteran's representative, in his August 
1999 written argument, asserted that the November 1997 VA 
examination did not adequately address the veteran's current 
condition in relation to the applicable diagnostic codes.  

The Board further observes that as the diagnostic codes 
relating to the veteran's service-connected disability are 
based upon limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 
are for application. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995) the Court of 
Appeals for Veterans Claims (Court) held that the provisions 
of 38 C.F.R. § 4.14 (1998) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claim as a 
rating under the Diagnostic Code governing limitation of 
motion of the jaw should be considered.  However, in that 
regard, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1998); see 38 C.F.R. 
§ 19.9 (1998).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

While the Board notes that the veteran was afforded a VA 
examination in November 1997 to determine the severity of his 
malocclusion, residuals of a mandible fracture, the examiner 
did not provide sufficient information in order to make a 
determination as to whether an increased evaluation was 
warranted under §§ 4.40 or 4.45.

The Board further notes that in an April 1999 rating 
determination, the RO denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for visual field loss, both eyes 
(superior quadrantanopsia).  In a June 1999 statement in 
support of claim, the veteran expressed disagreement with the 
April 1999 rating determination.  

This document should be recognized as a notice of 
disagreement.  The RO has not issued a statement of the case 
in response to the notice of disagreement.  This issue must 
be remanded to the RO for the issuance of a statement of the 
case.  Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro 
v. West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. West, 12 
Vet. App. 76 (1998). 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should issue a statement of 
the case covering the issue of 
entitlement to compensation under 
38 U.S.C.A. § 1151 for visual field loss, 
both eyes (superior quadrantanopsia), 
decided in the April 1999 rating 
determination, which the veteran has 
disagreed with, but for which he has not, 
as yet, been issued a statement of the 
case.  A statement of the case should be 
provided to the veteran and he should be 
advised of the requirements necessary to 
perfect a timely appeal.

2.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for jaw problems since 
November 1997.  After obtaining any 
necessary authorization from the veteran, 
the RO should obtain and associate with 
the claims folder legible copies of the 
veteran's complete treatment records from 
those facilities identified by the 
veteran which have not already been 
secured.  Regardless of the veteran's 
response, the RO should obtain all 
outstanding VA records of treatment.

3.  The veteran should be scheduled for 
an appropriate dental examination for the 
purpose of determining the severity of 
his malocclusion, residuals of a mandible 
fracture.  The examination should include 
all indicated tests and studies, 
including range of motion testing 
reported in millimeters, as it relates to 
the inter-incisal range and range of 
lateral excursion, and X-rays.  The 
examination findings must be reported in 
detail.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard.

If loss of range of motion is present, 
the examiner should comment on whether 
the loss of range of motion is mild, 
moderate, or severe as well as the reason 
for the loss of motion.  The examiner is 
further requested to carefully elicit 
from the veteran all pertinent subjective 
complaints with regard to his jaw and to 
make specific findings as to whether each 
complaint is related to the service-
connected malocclusion, residuals of a 
mandible fracture.  The examiner is 
further requested to render an opinion as 
to whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.

The examiner is also requested to offer 
opinions on the following issues:

	(a) Can pain and limitation of 
motion, if any, be attributed solely to 
the service-connected malocclusion, 
residuals of a mandible fracture?

	(b) Do the residuals of the 
malocclusion, residuals of a mandible 
fracture, cause weakened movement, 
fatigability, or incoordination? If so, 
the examiner should comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation.

	(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
malocclusion, residuals of a mandible 
fracture, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the 
malocclusion, residuals of a mandible 
fracture, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected malocclusion, 
residuals of a mandible fracture.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

5.  Thereafter, the RO should 
readjudicate the issue of an increased 
evaluation for malocclusion, residuals of 
a mandible fracture, with consideration 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59, and DeLuca v. Brown.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with respect to any other issue, the RO should 
issue a supplemental statement of the case.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



